DETAILED ACTION
The amendment filed 1/4/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applicability of the previous rejection(s) to the instantly amended claim(s) have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ciglenec et al. (US 2008/0156486) who teach an impeller within a drilling fluid flow which rotates a drive shaft that drives a pump coupled to the drive shaft (as in figure 7, see rejection below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



s 1-5, 13, 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2,341,169) in view of Ciglenec et al. (US 2008/0156486).  Wilson et al. disclose a device for extracting gas from a drilling fluid, the device comprising: a housing (29) having an exterior wall; the housing having a drilling fluid inlet (28) and a drilling fluid outlet (31); a drilling fluid path extending between the drilling fluid inlet and the drilling fluid outlet (fig 2, as through device 29); a plurality of drilling fluid disruptors (30) installed along the drilling fluid path, wherein the drilling fluid disruptors liberate entrapped gas in the drilling fluid as the drilling fluid flows across the drilling fluid disruptors (page 3, col. 2, lines 6-14); wherein a pump (41) pumps the liberated entrapped gas out of the housing (page 3, col. 2, lines 43-45); wherein the plurality of drilling fluid disruptors extend inwardly from the exterior wall (fig 2); and wherein the drilling fluid disruptors cause the drilling fluid to tumble within the housing to release the entrapped gas from the drilling fluid as the drilling fluid moves along the drilling fluid path within the housing (as would occur with drilling fluid flowing over/through baffles 30); wherein the drilling fluid disrupters comprise a series of baffles (30) that extend inwardly from the exterior wall of the housing in alternating directions (fig 2); wherein each baffle extends at an angle with respect to a horizontal axis of the device and the angle is the same for each baffle (fig 2 as shown); wherein the angle is between 5-30 degrees (as shown in fig 2, angle is ~10 degrees).  Wilson et al. also disclose a method of extracting gas from a drilling fluid, comprising: bypassing a portion of a drilling fluid from a return line (3) to a gas extraction device (diverted through 24 to 29); tumbling the drilling fluid within the gas extraction device to release entrapped gas from the drilling fluid (as would occur with drilling fluid flowing over/through baffles 30); .
Ciglenec et al. disclose a device and method wherein an impeller (37a, fig 7) located along a drilling fluid path within a housing, wherein the impeller is configured to rotate a drive shaft as fluid engages the impeller (fig 7, extending from impeller 37a to 48a), wherein rotation of the drive shaft drives a pump (41a) that is coupled to the drive shaft (as in fig 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide an impeller, as taught by Ciglenec et al. within the fluid path of Wilson et al. in order to provide onsite power for the pump and reduce power requirements at the wellsite.
In regard to claims 13 and 16, Wilson et al. and Ciglenec et al. disclose all the limitations of these claims, as applied to claim 1 above, except for specific dimensions of the device.  Considering Wilson et al. do show a relative size of the device (as in fig 1), it is considered obvious to one of ordinary skill in the art before the time of filing to .

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Ciglenec et al., as applied to claim 3 above, and further in view of Phillips et al. (US 2017/0232365).  Wilson et al. and Ciglenec et al. disclose all the limitations of these claims, as applied to claim 3 above, except for teaching varying angles for the baffles.  Phillips et al. disclose a device for extracting gas from a drilling fluid, wherein a housing comprises a series of baffles (38’, 38’’ as within 10) and teaches the baffles may have varying shapes, sizes and angles (paragraph 43).  Therefore it would have been obvious to one of ordinary skill in the art before the time of filing to provide the baffles of Wilson et al. at different angles, as taught by Phillips et al. in order to provide a more tortuous path for the drilling fluid and better release gas.  Phillips et al. nor Wilson et al. or Ciglenec et al. specifically disclose that an angle changes at least 1 degree between baffles or that the angle increase from an uppermost baffle to a lowermost baffle.  However, since Wilson et al. do teach the general principle of varying the angles, it is considered obvious to one of ordinary skill in the art before the time of filing to change the angle by at least 1 degree and increase the angle from an uppermost baffle to a lowermost baffle since "It is a settled principle of law that a mere carrying forward of an original patented conception involving only  (In re Williams, 36 F.2d 436, 438 (CCPA 1929), as in MPEP 2144.05 II. A).

Claim 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Ciglenec et al. and further in view of Nevitt (US 1,452,253).  Wilson et al. and Ciglenec et al. disclose all the limitations of these claims, as applied to claim 3 above, except for a tail on an end of each baffle.  Nevitt discloses a device for extracting gas from a drilling fluid wherein a plurality of baffles (45) include a tail (47) that extends in an upward direction from an end of the baffle (fig 1); where each tail includes a height, HT, measured from the lowermost portion of the tail to the uppermost portion of the tail (inherent as shown, fig 1).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide tail, as taught by Nevitt, on each baffle of Wilson et al. in order to promote gas extraction from the fluid (as in page 2, lines 35-41).  Wilson et al. nor Nevitt disclose that each tail height is less than or equal to 5 inches.  However, considering the relative dimensions as shown, it is considered obvious to one of ordinary skill in the art before the time of filing to provide each tail as less than 5 inches since some height must be chosen and “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Ciglenec et al. and Nevitt, as applied to claim 10 above, and further in view of Phillips et al.  Wilson et al., Ciglenec et al. and Nevitt disclose all the limitations of this claim, as applied to claim 10 above, except for the height of each tail being different and decreasing from an uppermost baffle to a lowermost baffle.  However, Phillips et al. teach a device for extracting gas from a drilling fluid comprising baffles (38, 38’, 38’’ as within 10) and teaches the baffles may have varying shapes, sizes and angles (paragraph 43).  Therefore it is considered obvious to one of ordinary skill in the art before the time of filing to reduce a height of a tail of each baffle from an uppermost to a lowermost baffle, since Phillips et al. teaches providing shape/shape variations and providing such a varied obstacles for the drilling fluid would promote gas extraction. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Ciglenec et al. and further in view of Gowan et al. (US 4,397,659).  Wilson et al. and Ciglenec et al. disclose all the limitations of this claim, as applied to claim 3 above, except for each baffle including a surface feature to promote tumbling of the drilling fluid.  Gowan et al. disclose a device for extracting gas from a drilling fluid (fig 2) including baffles (60) wherein each baffle includes a surface feature (64) to promote tumbling of drilling fluid within the device as drilling fluid flows over each baffle and surface feature.  It would have been obvious to one of ordinary skill in the art before the time of filing to include a surface feature on each baffle, as taught by Gowan et al., with the device of Wilson et al. as modified by Ciglenec et al. in order to agitate and further remove gas from the drilling fluid (Gowan, col. 3, lines 66-68).
15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Ciglenec et al. and further in view of Peterson (US 2,859,013).  Wilson et al. and Ciglenec et al. discloses all the limitations of this claim, as applied to claim 1 above, except for the impeller driving a generator that generates electricity.  Peterson teaches that it is known to provide an impeller within a drilling fluid stream configured to rotate as fluid engages the impeller and wherein rotation of the impeller drives a generator that generates electricity (col. 1, lines 37-43).  It would have been obvious to one of ordinary skill in the art before the time of filing use the impeller of Wilson et al., as modified by Ciglenec et al., to drive a generator to generate electricity, as taught by Peterson, in order to provide a means to generate electricity for powering other components and reduce wellsite electrical demands.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
1/24/2022